Case: 12-51124       Document: 00512419321         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 12-51124
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN MANUEL MUNOZ,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:11-CR-1317-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Juan Manuel Muñoz raises
arguments that he concedes are foreclosed. See United States v. Rawls, 85 F.3d
240, 242 (5th Cir. 1996) (rejecting Commerce Clause-based challenge to 18
U.S.C. § 922(g)(1)).       Accordingly, the Government’s motion for summary
affirmance is GRANTED, its alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.